F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              JUL 3 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 00-3269
                                               (D.C. No. 00-CR-10026-02-JTM)
    VANESSA GAYLE GLASS,                                  (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Judge, PORFILIO, and ANDERSON, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Defendant pleaded guilty to maintaining a place for the purpose of

distributing cocaine base, in violation of 21 U.S.C. § 856(a)(1), and was


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
sentenced to 108 months’ imprisonment under the sentencing guidelines. She

now appeals her sentence, arguing that the district court erred in its application of

the sentencing guidelines.

      The government asserts that defendant waived her right to appeal her

sentence in the plea agreement. The agreement states that defendant “waives the

right to appeal any sentence within the maximum provided in the statute(s) of

conviction (or the manner in which that sentence was determined) on the grounds

set forth in Title 18, United States Code, Section 3742 or on any ground

whatever, in exchange for the concessions made by the United States in this plea

agreement.” R. Vol. I, tab 54 at 3. Defendant neglected to mention the plea

agreement or the waiver it contains in her brief on appeal.

      “This court will hold a defendant to the terms of a lawful plea agreement.

A defendant’s knowing and voluntary waiver of the statutory right to appeal his

sentence is generally enforceable.” United States v. Atterberry, 144 F.3d 1299,

1300 (10th Cir. 1998) (citation and quotation omitted). Our review of the record

reveals nothing to suggest that defendant’s waiver was either unknowing or

involuntary, and, as we stated, defendant does not even mention the waiver, let

alone suggest that it was not knowing or voluntary. See id. at 1300. As a result,




                                         -2-
and because the sentence imposed is within the statutory maximum, we hold that

the waiver applies. Consequently, the appeal is DISMISSED.



                                                 Entered for the Court



                                                 John C. Porfilio
                                                 Circuit Judge




                                       -3-